DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant alleges “Lowgren teaches that a protection layer is deposited using atomic layer deposition (ALD) before etching, to protect the device structure from the etching, and is removed by the etching, while Doan teaches that a dielectric is deposited on a sidewall of the device structure after etching, but does not recognize -13-30794.0667USWOthe benefit of a hydrogen-free deposition of the dielectric to passivate the sidewall.” The examiner disagrees with the applicant’s analysis. MPEP 2112 I discloses “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)”.  The examiner expressly combines a dielectric (50)[0032] deposited on at least one sidewall of the mesa after the etch, disclosed in Doan, with the ALD deposition technique, disclosed in Lowgren, in order to form a hydrogen free dielectric and passivate the sidewall. The examiner submits the passivation layer formed by ALD would form a protective layer, as disclosed in Lowgren [0054], and the protective layer formed by ALD would avoid problems associated with hydrogen's effects on passivation and transparency. The Federal Circuit’s predecessor held, “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977). “This burden,” the court explained, “is applicable to product and process claims reasonably considered as possessing the allegedly inherent characteristics.” Id. Moreover, the court continued, “[w]hether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” Id. Therefore, since the applicant fails to provide evidence that the ALD process of Lowgren would not form a protective layer, the examiner finds the applicant’s arguments unpersuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument that “[t]he combined limitations of Applicant's claims provide solutions to problems not recognized by the cited references”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-14, 16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (US 2006/0154393) in view of Lowgren et al. (US 2013/0092900).
Regarding claims 1, 12, and 13 Doan et al. disclose fabricating an opto-electronic device comprised of a plurality of III-nitride layers, wherein: the III-nitride layers form a device structure, comprised of at least an n-type layer (42)[0029], an active region (44)[0030] and a p-type layer (46)[0011, 0030], grown upon a substrate (40)[0029]; and the device structure is ethced form a mesa [0031]; and a dielectric (50)[0032] is deposited on at least one sidewall of the mesa after the device structure is etched to passivate the sidewall.
Doan et al.  fail to disclose depositing a dielectric on at least one sidewall of the mesa using a hydrogen-free deposition of a dielectric to passivate the sidewall.
Regarding claims 1, 12, and 13, Lowgren disclose depositing a dielectric on at least one sidewall of mesa the using a hydrogen-free deposition of a dielectric (ALD of SiO2) [0054] which avoids problems associated with hydrogen's effects on passivation and transparency. (The specification page 6 line 17-19 discloses “depositing a dielectric thin film 114 using a hydrogen-free deposition, such as by ALD (step 208)”. Therefore, the disclosed ALD of SiO2 will result in a “hydrogen-free deposition” which avoids problems associated with hydrogen's effects on passivation and transparency.)
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to combine the teachings of Doan and Lowgren, because the ALD will have perfect step coverage [Lowgren 0054] and protect the sidewalls [Lowgren 0054] of the device. 

Regarding claims 2, and 14 Lowgren et al. disclose the hydrogen-free deposition of the dielectric comprises an atomic layer deposition (ALD) of the dielectric [0054]. 
Regarding claims 4 and 16, Lowgren et al. disclose the hydrogen-free deposition of the dielectric reduces leakage current from the device, as compared to a hydrogen-based deposition of a dielectric (inherent, same process would have the same results).
Regarding claims 5 and 17, Lowgren et al. disclose the hydrogen-free deposition of the dielectric increases the device's efficiency, as compared to a hydrogen-based deposition of a dielectric (inherent, same process would have the same results).
Regarding claims 7 and 19, Lowgren et al. disclose the dielectric is SiO2 [0054].
Regarding claims 8 and 20, Doan et al.  disclose the device is an LED [abstract]. 
Regarding claim 9, Doan et al.  disclose the device is a laser diode (LD) (inherent, same process and structure would have the same results).
Regarding claim 10, Doan et al.  disclose a solar cell (inherent, same process and structure would have the same results).
Regarding claim 11, Doan et al.  disclose a photodetector (inherent, same process and structure would have the same results).
Claims 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al.   in view of Lowgren et al. (US 8,350,251) as applied to claims 1 and 13 above and further in view of Takashima et al. (US 2014/0061764) and Araoka et al. (US 2019/0267451).
Doan et al.  and Lowgren et al. disclose the invention supra.
Doan et al.  and Lowgren et al  fail to disclose the atomic layer deposition of the dielectric is performed at a temperature greater than about 25 degrees C. 
Takashima et al. disclose the atomic layer deposition of the dielectric is performed at a temperature greater than about 25 degrees C (ALD of SiO2  at 200-500 deg C [0067]).
Araoka et al. disclose the atomic layer deposition of the dielectric is performed at a temperature greater than about 25 degrees C (ALD of SiO2  at  400 deg C [0067]). 
Takashima and Araoka are evidence that ALD of SiO2  above 25 degrees C is known.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately( depositing SiO2  by ALD at a temperature above 25 degrees C would form a hydrogen free dielectric film).
One of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. one could deposit SiO2  by ALD at a temperature above 25 degrees C).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. in view of Lowgren et al. (US 8,350,251) as applied to claim 1 and 13 above and further in view of Liu (US 2005/0196887). 
Doan et al.  and Lowgren et al. disclose the invention supra.
Doan et al.  and Lowgren et al  fail to disclose a transparent 25conductive oxide (TCO) as a current spreading layer.
Liu disclose ITO (transparent conductive oxide) [0028, 0056].
The examiner understands the combination of Doan Lowgren and Liu would inherently result in the hydrogen-free deposition of the dielectric has less impact on transparency of the current spreading layer, as compared to a hydrogen-based deposition of a dielectric.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Doan, Lowgren and Liu because the transparent conductive layer would enhance light output efficiency [Liu, 0056]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817